Citation Nr: 0910025	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, with 
diabetic retinopathy and neuropathy, as a result of exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Atlanta, Georgia.

It is noted that the RO interpreted the Veteran's February 
2004 statement to be a request to reopen his claim for 
service connection for diabetes, with diabetic retinopathy 
and neuropathy, as a result of exposure to herbicides.  
However, as the January 2004 rating decision, which 
originally denied his service-connection claim for this 
issue, was not final, and his statement did not indicate an 
intent to reopen but rather a disagreement with the RO's 
finding that there was no service in Vietnam, the Board 
interprets his statements to be a notice of disagreement with 
the January 2004 rating decision.  

Therefore, as a timely notice of disagreement was filed after 
the January 2004 rating decision, the issue currently on 
appeal with regard to this claim is whether the Veteran is 
entitled to service connection for diabetes mellitus as a 
result of exposure to herbicides, and not whether new and 
material evidence has been received to reopen his claim.  

The Board also notes that the RO, in a July 2007 statement of 
the case, indicated that the Veteran's claim for service 
connection for a right shoulder disorder remained on appeal.  
The RO initially denied his right shoulder claim in a January 
2004 rating decision, and, while he filed a timely notice of 
disagreement with this decision, the Veteran's VA Form 9 
appealed only the issue of entitlement to service connection 
for diabetes.  Importantly, no informal appeal or VA Form 9 
was submitted with regard to his right shoulder claim.  

As the Veteran did not file a VA Form 9 or informal appeal 
within 60 days after receiving the statement of the case on 
this matter, the Board finds that he has not perfected his 
appeal for his right shoulder claim, even though the RO took 
testimony on this issue and, in a July 2007 supplemental 
statement of the case, incorrectly notified him that his 
claim for right shoulder disorder remained "on appeal."  

In any event, even if the appeal had been perfected, during 
the May 2007 hearing before a Decision Review Officer, the 
Veteran indicated that he wished to withdraw the claim for 
service connection for a right shoulder disorder.  The Board 
acknowledges that he orally withdrew his right shoulder 
claim; however, such an oral or verbal withdrawal was reduced 
to writing when the hearing testimony was transcribed.  Cf. 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony 
before the RO, when reduced to writing, can constitute a 
notice of disagreement).  

Therefore, assuming arguendo that the issue of service 
connection for a right shoulder disorder was suitably 
appealed, the Veteran's May 2007 RO hearing testimony 
constitutes a proper withdrawal of his appeal.  Hence, there 
remains no allegation of error of fact or law for appellate 
consideration on this issue.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam.

2.  Diabetes mellitus is presumptively related to exposure to 
herbicides in Vietnam.


CONCLUSION OF LAW

Diabetes mellitus, including diabetic retinopathy and 
neuropathy, was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5103(a), 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  
 
In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2008).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
 
In this case, the Veteran is claiming entitlement to service 
connection for diabetes mellitus as a result of being exposed 
to herbicides, including Agent Orange, in Vietnam.  While 
service personnel records do not expressly show service in 
the Republic of the Vietnam, he alleges that he frequently 
took day trips to Vietnam to service aircraft engines in June 
1966 when he was stationed in Thailand.  

The Board has carefully considered all of the evidence in 
deciding whether the Veteran had qualifying service in 
Vietnam.  The Board notes that his Form DD-214 indicates that 
his MOS was a Jet Engine Mechanic, and his service personnel 
records confirm he was stationed in Ubon Air Force Base, 
Thailand, during June 1966.  Further, an October 1966 
performance review indicated that he served in Southeast Asia 
as a Jet Engine Repairman from June 1966 to October 1966.

Moreover, regional maps demonstrate that Ubon Air Force Base 
is located on the eastern side of Thailand, only 
approximately 40 miles from its eastern border with Laos.  
Given the proximity of the Air Force Base to Vietnam, the 
Board finds that that travel into Vietnam for aircraft engine 
repair is consistent with the Veteran's service occupation as 
a Jet Engine Repairman.  

In giving due consideration to the places, types, and 
circumstances of the Veteran's service, the Board finds that 
the weight of the evidence indicates that he had qualifying 
service repairing aircraft engines in Vietnam during his 
assignment with the 8th Field Maintenance Squad stationed in 
Thailand.  See 38 U.S.C.A. § 1154(a).  

Having found that the Veteran had qualifying service in 
Vietnam, exposure to herbicides, including Agent Orange, is 
presumed.  Further, as Type II diabetes is on the list of 
presumptive diseases associated with Agent Orange exposure, 
service connection for this disorder is presumed under 
38 C.F.R. § 3.309(e).  Accordingly, his claim for presumptive 
service connection for diabetes mellitus is granted.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for diabetes mellitus, with diabetic 
retinopathy and neuropathy, as a result of exposure to 
herbicides, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


